Appeal from a judgment of the County Court of Albany County, rendered December 22, 1975, upon a verdict convicting defendant of the crimes of attempted robbery and assault in the second degree. Defendant’s primary contention is that the trial court abused its discretion in denying his request for an adjournment of his trial. On December 3, 1975, at the conclusion of hearings, it was agreed that trial would commence on December 8. Prior to the commencement of the trial on December 8, the defendant’s attorney requested an adjournment so that he could locate an alibi witness. The trial court directed that a jury be drawn and postponed the presentation of proof until December 11, 1975. On that date, defense counsel renewed his motion for an adjournment on the ground that he still had not located his alibi witness after making a "fairly exhaustive effort”. The court denied the motion "in the exercise of discretion”, noting that there was "no guarantee this alibi witness will ever be available.” The trial court properly exercised its discretion in denying defendant’s motion. After seven days’ efforts to find the missing witness, the defense was unable to determine his whereabouts, he having left town without leaving a forwarding address. There are no "special circumstances” present here which come within the rule enunciated in People v Foy (32 NY2d 473). We find no merit in the remainder of the defendant’s contentions. Judgment affirmed. Greenblott, J. P., Kane, Main, Larkin and Herlihy, JJ., concur.